This document was prepared by and
after recording should be returned to:
Sidley Austin LLP
One South Dearborn Street
Chicago, IL 60603
Attn:  Ari J. Rotenberg, Esq.

ASSIGNMENT OF LEASES AND RENTS

made by

BEHRINGER HARVARD SOUTH RIVERSIDE, LLC,
Assignor

in favor of

GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.
Assignee

 

Dated as of June 2, 2006

 

 


--------------------------------------------------------------------------------




THIS ASSIGNMENT OF LEASES AND RENTS (this “Assignment”) dated and effective as
of the 2nd day of June, 2006 made by BEHRINGER HARVARD SOUTH RIVERSIDE, LLC, a
Delaware limited liability company having an address at 15601 Dallas Parkway,
Suite 600, Addison, Texas  75001 (“Assignor”) to GREENWICH CAPITAL FINANCIAL
PRODUCTS, INC., a Delaware corporation, (together with its successors and
assigns, hereinafter referred to as “Assignee”), having an address at 600
Steamboat Road, Greenwich, Connecticut 06830.

W I T N E S S E T H :

WHEREAS, Assignor is the (i) owner of fee simple title to that certain parcel of
real property located in Cook County, Illinois (the “Premises”), which is more
particularly described in Exhibit A attached hereto, together with the
buildings, structures, fixtures, additions, enlargements, extensions,
modifications, repairs, replacements and other improvements now or hereafter
located thereon (collectively, the “Property”);

WHEREAS, Assignor and Assignee have entered into a certain Loan Agreement dated
as of the date hereof (as amended, modified, restated, consolidated or
supplemented from time to time, the “Loan Agreement”) pursuant to which Assignee
has agreed to make a secured loan to Assignor in the maximum principal amount of
Two Hundred and Two Million and No/Dollars ($202,000,000.00) (the “Loan”);

WHEREAS, Assignor has executed a promissory note in the principal amount of the
Loan (as the same may be amended, modified, restated, severed, consolidated,
renewed, replaced, or supplemented from time to time, the “Note”), which is
secured by, inter alia, that certain mortgage, assignment of leases and rents,
security agreement and fixture filing (as amended from time to time, the
“Mortgage”; the Mortgage, the Note, this Assignment, the Loan Agreement and such
other documents more particularly described in the Loan Agreement, as any of the
same may, from time to time, be modified, amended or supplemented, being
hereinafter collectively referred to as the “Loan Documents”) on the Property;

WHEREAS, it is a condition to the obligation of Assignee to make the Loan to
Assignor pursuant to the Loan Agreement that Assignor execute and deliver this
Assignment;

WHEREAS, this Assignment is being given as additional security for the Loan; and

WHEREAS, capitalized terms used in this Assignment without definition have the
respective meanings assigned to such terms in the Loan Agreement or the
Mortgage, as the case may be, the terms of each of which are specifically
incorporated by reference herein.

NOW, THEREFORE, for good and valuable consideration, receipt of which by the
parties hereto is hereby acknowledged, and additionally for the purpose of
additionally securing the Debt, Assignor hereby assigns, transfers, conveys and
sets over unto Assignee, all right, title and interest of Assignor in and to all
Leases and all Rents;

 

 


--------------------------------------------------------------------------------


TO HAVE AND TO HOLD the same unto Assignee, and its successors and assigns
forever, upon the terms and conditions and for the uses hereinafter set forth.

And Assignor hereby further agrees as follows:


1.             CERTAIN REPRESENTATIONS, WARRANTIES AND COVENANTS. SUBJECT TO THE
TERMS OF THE LOAN AGREEMENT, ASSIGNOR REPRESENTS, WARRANTS AND COVENANTS TO
ASSIGNEE THAT:


(A)           THE PAYMENT OF THE RENTS TO ACCRUE UNDER ANY LEASE WILL NOT BE
WAIVED, RELEASED, REDUCED, DISCOUNTED OR OTHERWISE DISCHARGED OR COMPROMISED BY
ASSIGNOR;


(B)           ASSIGNOR HAS NOT PERFORMED, AND WILL NOT PERFORM, ANY ACTS, AND
HAS NOT EXECUTED, AND WILL NOT EXECUTE, ANY INSTRUMENT THAT WOULD PREVENT
ASSIGNEE FROM EXERCISING ITS RIGHTS UNDER THIS ASSIGNMENT; AND


(C)           ASSIGNOR HEREBY AUTHORIZES AND DIRECTS ANY TENANT UNDER ANY OF THE
LEASES AND ANY SUCCESSOR TO ALL OR ANY PART OF THE INTERESTS OF ANY SUCH TENANT
TO PAY DIRECTLY TO THE CLEARING ACCOUNT, IN ACCORDANCE WITH THE TERMS OF THE
LOAN AGREEMENT, THE RENTS DUE AND TO BECOME DUE UNDER SUCH TENANT’S LEASE, AND
SUCH AUTHORIZATION AND DIRECTION SHALL BE SUFFICIENT WARRANT TO THE TENANT TO
MAKE FUTURE PAYMENTS OF RENTS DIRECTLY TO THE CLEARING ACCOUNT IN ACCORDANCE
WITH THE TERMS OF THE LOAN AGREEMENT WITHOUT THE NECESSITY FOR FURTHER CONSENT
BY ASSIGNOR.


2.             ASSIGNMENT; DEFERRED EXERCISE OF RIGHTS.


(A)           AS PART OF THE CONSIDERATION FOR THE DEBT, ASSIGNOR DOES HEREBY
ABSOLUTELY AND UNCONDITIONALLY ASSIGN TO ASSIGNEE ALL RIGHT, TITLE AND INTEREST
OF ASSIGNOR IN AND TO ALL PRESENT AND FUTURE LEASES AND RENTS, AND THIS
ASSIGNMENT CONSTITUTES A PRESENT AND ABSOLUTE ASSIGNMENT AND IS INTENDED TO BE
UNCONDITIONAL AND NOT AS AN ASSIGNMENT FOR ADDITIONAL SECURITY ONLY. IT IS
FURTHER INTENDED THAT IT NOT BE NECESSARY FOR ASSIGNEE TO INSTITUTE LEGAL
PROCEEDINGS, ABSENT ANY REQUIREMENTS OF APPLICABLE LAW OR REGULATION TO THE
CONTRARY, TO ENFORCE THE PROVISIONS HEREOF. ASSIGNOR HEREBY AUTHORIZES ASSIGNEE
OR ITS AGENTS TO COLLECT THE RENTS; PROVIDED, HOWEVER, THAT PRIOR TO AN EVENT OF
DEFAULT, AND SUBJECT AT ALL TIMES TO THE REQUIREMENT THAT PAYMENTS AND DEPOSITS
OF RENTS BE MADE DIRECTLY TO THE CLEARING ACCOUNT, ASSIGNOR SHALL HAVE A
REVOCABLE LICENSE, BUT LIMITED AS PROVIDED IN THIS ASSIGNMENT AND IN ANY OF THE
OTHER LOAN DOCUMENTS, TO OTHERWISE DEAL WITH, AND ENJOY THE RIGHTS OF THE LESSOR
UNDER, THE LEASES.


(B)           UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, AND WITHOUT THE NECESSITY OF ASSIGNEE ENTERING UPON AND TAKING AND
MAINTAINING FULL CONTROL OF THE PROPERTY IN PERSON, BY AGENT OR BY
COURT-APPOINTED RECEIVER, THE LICENSE REFERRED TO IN PARAGRAPH (A) ABOVE SHALL
IMMEDIATELY BE REVOKED AND ASSIGNEE SHALL HAVE THE RIGHT AT ITS OPTION, TO
EXERCISE ALL RIGHTS AND REMEDIES CONTAINED IN THE LOAN DOCUMENTS, OR OTHERWISE
AVAILABLE AT LAW OR IN EQUITY.


3.             RENTS HELD IN TRUST BY ASSIGNOR. RENTS HELD OR RECEIVED BY
ASSIGNOR SHALL BE HELD OR RECEIVED BY ASSIGNOR AS TRUSTEE FOR THE BENEFIT OF
ASSIGNEE ONLY, AND SHALL IMMEDIATELY BE DEPOSITED DIRECTLY TO THE CLEARING
ACCOUNT IN ACCORDANCE WITH THE TERMS OF THE LOAN AGREEMENT.

2


--------------------------------------------------------------------------------





4.             EFFECT ON RIGHTS UNDER OTHER DOCUMENTS. NOTHING CONTAINED IN THIS
ASSIGNMENT AND NO ACT DONE OR OMITTED BY ASSIGNEE PURSUANT TO THE POWERS AND
RIGHTS GRANTED IT HEREUNDER SHALL BE DEEMED TO BE A WAIVER BY ASSIGNEE OF ITS
RIGHTS AND REMEDIES UNDER ANY OF THE OTHER LOAN DOCUMENTS, AND THIS ASSIGNMENT
IS MADE AND ACCEPTED WITHOUT PREJUDICE TO ANY OF THE RIGHTS AND REMEDIES
POSSESSED BY ASSIGNEE UNDER THE TERMS OF THE OTHER LOAN DOCUMENTS. THE RIGHTS OF
ASSIGNEE UNDER THE OTHER LOAN DOCUMENTS MAY BE EXERCISED BY ASSIGNEE EITHER
PRIOR TO, SIMULTANEOUSLY WITH, OR SUBSEQUENT TO ANY ACTION TAKEN BY IT
HEREUNDER. THIS ASSIGNMENT IS INTENDED TO BE SUPPLEMENTARY TO AND NOT IN
SUBSTITUTION FOR OR IN DEROGATION OF ANY ASSIGNMENT OF RENTS OR GRANT OF A
SECURITY INTEREST CONTAINED IN ANY OF THE OTHER LOAN DOCUMENTS.


5.             EVENT OF DEFAULT. UPON OR AT ANY TIME AFTER THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, THEN IN ADDITION TO AND WITHOUT
LIMITING ANY OF ASSIGNEE’S RIGHTS AND REMEDIES HEREUNDER AND UNDER THE OTHER
LOAN DOCUMENTS AND AS OTHERWISE AVAILABLE AT LAW OR IN EQUITY:


(A)           ASSIGNEE MAY, AT ITS OPTION, WITHOUT WAIVING SUCH EVENT OF DEFAULT
AND WITHOUT REGARD TO THE ADEQUACY OF THE SECURITY FOR THE DEBT, EITHER IN
PERSON OR BY AGENT, WITHOUT BRINGING ANY ACTION OR PROCEEDING, OR BY A RECEIVER
APPOINTED BY A COURT, WITHOUT TAKING POSSESSION OF THE PROPERTY IN ITS OWN NAME,
DEMAND, SUE FOR OR OTHERWISE COLLECT AND RECEIVE ALL RENTS, INCLUDING THOSE
PAST-DUE AND UNPAID, FOR APPLICATION TO THE PAYMENT OF THE DEBT IN ACCORDANCE
WITH THE TERMS OF THE LOAN DOCUMENTS, AND ASSIGNEE MAY ENTER INTO, AND TO THE
EXTENT THAT ASSIGNOR WOULD HAVE THE RIGHT TO DO SO, CANCEL, ENFORCE OR MODIFY
ANY LEASE. THE EXERCISE BY ASSIGNEE OF THE OPTION GRANTED IT IN THIS SECTION AND
THE COLLECTION OF THE RENTS AND THE APPLICATION THEREOF AS HEREIN PROVIDED SHALL
NOT BE CONSIDERED A WAIVER OF ANY EVENT OF DEFAULT.


(B)           ASSIGNOR HEREBY ACKNOWLEDGES AND AGREES THAT PAYMENT OF ANY ITEM
OF RENT BY A PERSON TO ASSIGNEE AS HEREINABOVE PROVIDED SHALL CONSTITUTE PAYMENT
IN FULL OF SUCH ITEM OF RENT BY SUCH PERSON, AS FULLY AND WITH THE SAME EFFECT
AS IF IT HAD BEEN PAID TO ASSIGNOR.


(C)           ASSIGNEE IN RESPECT OF THE LEASES AND RENTS SHALL HAVE ALL OF THE
RIGHTS AND REMEDIES OF A SECURED PARTY UNDER THE UNIFORM COMMERCIAL CODE AS IN
EFFECT IN THE STATE IN WHICH SUCH RIGHTS AND REMEDIES ARE ASSERTED AS DESCRIBED
IN SECTION 12(B) TO THE EXTENT OF SUCH RIGHTS THEREUNDER AND ADDITIONAL RIGHTS
AND REMEDIES TO WHICH A SECURED PARTY IS ENTITLED UNDER THE LAWS IN EFFECT IN
ANY JURISDICTION WHERE ANY RIGHTS AND REMEDIES HEREUNDER MAY BE ASSERTED.


6.             APPLICATION OF RENTS AND PROCEEDS. AFTER THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, RENTS RECEIVED OR HELD BY
ASSIGNOR OR ASSIGNEE SHALL BE APPLIED IN ACCORDANCE WITH THE TERMS OF THE LOAN
DOCUMENTS.


7.             ATTORNEY-IN-FACT. UPON THE OCCURRENCE AND DURING THE CONTINUANCE
OF ANY EVENT OF DEFAULT, ASSIGNOR HEREBY APPOINTS ASSIGNEE THE ATTORNEY-IN-FACT
OF ASSIGNOR TO TAKE ANY ACTION AND EXECUTE ANY INSTRUMENTS THAT ASSIGNOR IS
OBLIGATED, OR HAS COVENANTED AND AGREED UNDER THE LOAN AGREEMENT OR THE OTHER
LOAN DOCUMENTS TO TAKE OR EXECUTE, WHICH APPOINTMENT AS ATTORNEY-IN-FACT IS
IRREVOCABLE AND COUPLED WITH AN INTEREST. WITHOUT LIMITING THE GENERALITY OF

3


--------------------------------------------------------------------------------





THE FOREGOING PROVISIONS OF THIS SECTION 7, UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, ASSIGNOR DOES HEREBY IRREVOCABLY APPOINT
ASSIGNEE AS ITS ATTORNEY-IN-FACT WITH FULL POWER, IN THE NAME AND STEAD OF
ASSIGNOR TO DEMAND, COLLECT, RECEIVE AND GIVE COMPLETE ACQUITTANCE FOR ANY AND
ALL OF THE RENTS NOW DUE OR THAT MAY HEREAFTER BECOME DUE, AND AT ASSIGNEE’S
DISCRETION, TO FILE ANY CLAIM, TO TAKE ANY OTHER ACTION, TO INSTITUTE ANY
PROCEEDING OR TO MAKE ANY SETTLEMENT OF ANY CLAIM, EITHER IN ITS OWN NAME OR IN
THE NAME OF ASSIGNOR OR OTHERWISE, WHICH ASSIGNEE MAY DEEM NECESSARY OR
DESIRABLE IN ORDER TO COLLECT AND ENFORCE THE PAYMENT OF RENTS.


8.             TERMINATION. ASSIGNEE, BY THE ACCEPTANCE OF THIS ASSIGNMENT,
AGREES THAT WHEN ALL OF THE DEBT SHALL HAVE BEEN PAID IN FULL, THIS ASSIGNMENT
SHALL TERMINATE, AND ASSIGNEE SHALL EXECUTE AND DELIVER TO ASSIGNOR, UPON SUCH
TERMINATION SUCH INSTRUMENTS OF TERMINATION OR RE-ASSIGNMENT AND UNIFORM
COMMERCIAL CODE TERMINATION STATEMENTS, ALL WITHOUT RECOURSE AND WITHOUT ANY
REPRESENTATION OR WARRANTY WHATSOEVER, AS SHALL BE REASONABLY REQUESTED BY
ASSIGNOR; PROVIDED THAT, UPON RECONVEYANCE OF THE MORTGAGE, THIS ASSIGNMENT
SHALL AUTOMATICALLY TERMINATE, AND THE RIGHTS ASSIGNED HEREUNDER RE-ASSIGNED TO
ASSIGNOR, WITHOUT THE NEED FOR A TERMINATION OR RE-ASSIGNMENT OF RECORD.


9.             EXPENSES. ASSIGNOR AGREES TO PAY TO ASSIGNEE ALL OUT-OF-POCKET
EXPENSES (INCLUDING EXPENSES FOR ATTORNEYS’ FEES AND COSTS OF EVERY KIND) OF, OR
INCIDENT TO, THE ENFORCEMENT OF ANY OF THE PROVISIONS OF THIS ASSIGNMENT OR
PERFORMANCE BY ASSIGNEE OF ANY OBLIGATION OF ASSIGNOR HEREUNDER WHICH ASSIGNOR
HAS FAILED OR REFUSED TO PERFORM.


10.           FURTHER ASSURANCES. ASSIGNOR AGREES THAT, FROM TIME TO TIME UPON
THE WRITTEN REQUEST OF ASSIGNEE, IT WILL GIVE, EXECUTE, DELIVER, FILE AND/OR
RECORD ANY FINANCING STATEMENTS, NOTICE, INSTRUMENT, DOCUMENT, AGREEMENT OR
OTHER PAPERS AND DO SUCH OTHER ACTS AND THINGS THAT MAY BE NECESSARY AND
DESIRABLE TO CREATE, PRESERVE, PERFECT OR VALIDATE THIS ASSIGNMENT, TO ENABLE
ASSIGNEE TO EXERCISE AND ENFORCE ITS RIGHTS HEREUNDER WITH RESPECT TO THIS
ASSIGNMENT OR TO OTHERWISE CARRY OUT THE PURPOSES AND INTENT OF THIS ASSIGNMENT.


11.           NO OBLIGATION BY ASSIGNEE. BY VIRTUE OF THIS ASSIGNMENT, ASSIGNEE
SHALL NOT BE OBLIGATED TO PERFORM OR DISCHARGE, NOR DOES IT HEREBY UNDERTAKE TO
PERFORM OR DISCHARGE, ANY OBLIGATION, DUTY OR LIABILITY UNDER ANY OF THE LEASES.
THIS ASSIGNMENT SHALL NOT OPERATE TO CONSTITUTE ASSIGNEE AS A LENDER IN
POSSESSION OF THE PROPERTY OR TO PLACE RESPONSIBILITY FOR THE CONTROL, CARE,
MANAGEMENT OR REPAIR OF THE PROPERTY UPON ASSIGNEE, NOR SHALL IT OPERATE TO MAKE
ASSIGNEE RESPONSIBLE OR LIABLE FOR ANY WASTE COMMITTED ON THE PROPERTY BY ANY
TENANT OR OTHER PARTY IN POSSESSION OR FOR ANY DANGEROUS OR DEFECTIVE CONDITION
OF THE PROPERTY OR FOR ANY NEGLIGENCE IN THE MANAGEMENT, UPKEEP, REPAIR OR
CONTROL THEREOF.


12.           MISCELLANEOUS.


(A)           NO FAILURE ON THE PART OF ASSIGNEE OR ANY OF ITS AGENTS TO
EXERCISE, AND NO COURSE OF DEALING WITH RESPECT TO, AND NO DELAY IN EXERCISING,
ANY RIGHT, POWER OR REMEDY HEREUNDER SHALL OPERATE AS A WAIVER THEREOF; NOR
SHALL ANY SINGLE OR PARTIAL EXERCISE BY ASSIGNEE OR ANY OF ITS AGENTS OF ANY
RIGHT, POWER OR REMEDY HEREUNDER PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF
OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR REMEDY. SUBJECT TO SECTION 16

4


--------------------------------------------------------------------------------





HEREOF, THE REMEDIES HEREIN ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY REMEDIES
PROVIDED BY LAW.


(B)           WITH RESPECT TO MATTERS RELATING TO THE CREATION, PERFECTION AND
PROCEDURES RELATING TO THE ENFORCEMENT OF THIS ASSIGNMENT, THIS ASSIGNMENT SHALL
BE GOVERNED BY, AND BE CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE IN
WHICH THE PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, EXCEPT AS EXPRESSLY SET
FORTH ABOVE IN THIS PARAGRAPH OR IN THE MORTGAGE, AND TO THE FULLEST EXTENT
PERMITTED BY THE LAWS OF SUCH STATE, THE LAW OF THE STATE OF NEW YORK SHALL
GOVERN ALL MATTERS RELATING TO THIS ASSIGNMENT AND THE OTHER LOAN DOCUMENTS AND
ALL OF THE INDEBTEDNESS OR OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. ALL
PROVISIONS OF THE LOAN AGREEMENT INCORPORATED HEREIN BY REFERENCE SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, AS SET FORTH IN THE GOVERNING LAW PROVISION OF THE LOAN AGREEMENT.


(C)           SUBJECT TO SECTION 16 HEREOF, ALL RIGHTS AND REMEDIES SET FORTH IN
THIS ASSIGNMENT ARE CUMULATIVE, AND ASSIGNEE MAY RECOVER JUDGMENT THEREON, ISSUE
EXECUTION THEREFOR, AND RESORT TO EVERY OTHER RIGHT OR REMEDY AVAILABLE AT LAW
OR IN EQUITY, WITHOUT FIRST EXHAUSTING AND WITHOUT AFFECTING OR IMPAIRING THE
SECURITY OF ANY RIGHT OR REMEDY AFFORDED HEREBY; AND NO SUCH RIGHT OR REMEDY SET
FORTH IN THIS ASSIGNMENT SHALL BE DEEMED EXCLUSIVE OF ANY OF THE REMEDIES OR
RIGHTS GRANTED TO ASSIGNEE IN ANY OF THE LOAN DOCUMENTS. NOTHING CONTAINED IN
THIS ASSIGNMENT SHALL BE DEEMED TO LIMIT OR RESTRICT THE RIGHTS AND REMEDIES OF
ASSIGNEE UNDER THE LOAN AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.


(D)           UNTIL THE INDEBTEDNESS AND ALL OTHER OBLIGATIONS SECURED BY THE
LOAN DOCUMENTS IS PAID IN FULL, ASSIGNOR WILL, UPON REQUEST, DELIVER FROM TIME
TO TIME TO ASSIGNEE EXECUTED ORIGINALS TO THE EXTENT AVAILABLE, OTHERWISE
PHOTOCOPIES CERTIFIED BY ASSIGNOR AS TRUE, CORRECT AND COMPLETE, OF EXECUTED
ORIGINALS, OF ANY AND ALL EXISTING LEASES TO WHICH ASSIGNOR IS A PARTY, AND
EXECUTED ORIGINALS, OR PHOTOCOPIES OF EXECUTED ORIGINALS, SO CERTIFIED BY
ASSIGNOR, IF AN EXECUTED ORIGINAL IS NOT AVAILABLE, OF ALL OTHER AND FUTURE
LEASES TO WHICH ASSIGNOR IS A PARTY, AND UPON REQUEST OF ASSIGNEE, WILL
SPECIFICALLY TRANSFER AND ASSIGN TO ASSIGNEE SUCH OTHER AND FUTURE LEASES UPON
THE SAME TERMS AND CONDITIONS AS HEREIN CONTAINED.


(E)           ASSIGNOR REPRESENTS THAT IT:  (I) HAS BEEN ADVISED THAT ASSIGNEE
ENGAGES IN THE BUSINESS OF REAL ESTATE FINANCINGS AND OTHER REAL ESTATE
TRANSACTIONS AND INVESTMENTS WHICH MAY BE VIEWED AS ADVERSE TO OR COMPETITIVE
WITH THE BUSINESS OF ASSIGNOR OR ITS AFFILIATES; (II) IS REPRESENTED BY
COMPETENT COUNSEL AND HAS CONSULTED COUNSEL BEFORE EXECUTING THIS ASSIGNMENT;
AND (III) HAS RELIED SOLELY ON ITS OWN JUDGMENT AND ON ITS COUNSEL AND ADVISORS
IN ENTERING INTO THE TRANSACTION(S) CONTEMPLATED HEREBY WITHOUT RELYING IN ANY
MANNER ON ANY STATEMENTS, REPRESENTATIONS OR RECOMMENDATIONS OF ASSIGNEE OR ANY
PARENT, SUBSIDIARY OR AFFILIATE OF ASSIGNEE.


13.           NO ORAL CHANGE. THIS ASSIGNMENT MAY NOT BE AMENDED EXCEPT BY AN
INSTRUMENT IN WRITING SIGNED BY ASSIGNOR AND ASSIGNEE.

5


--------------------------------------------------------------------------------





14.           SUCCESSORS AND ASSIGNS. ASSIGNOR MAY NOT ASSIGN ITS RIGHTS UNDER
THIS ASSIGNMENT EXCEPT AS PERMITTED UNDER THE LOAN AGREEMENT. SUBJECT TO THE
FOREGOING, THIS ASSIGNMENT SHALL BE BINDING UPON, AND SHALL INURE TO THE BENEFIT
OF, ASSIGNOR AND ASSIGNEE AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


15.           NOTICES. ALL NOTICES, REQUESTS AND OTHER COMMUNICATIONS PROVIDED
FOR HEREIN SHALL BE GIVEN OR MADE IN WRITING IN THE MANNER SPECIFIED IN THE LOAN
AGREEMENT.


16.           EXCULPATION. IT IS EXPRESSLY AGREED THAT RECOURSE AGAINST ASSIGNOR
FOR FAILURE TO PERFORM AND OBSERVE ITS OBLIGATIONS CONTAINED IN THIS ASSIGNMENT
SHALL BE LIMITED AS AND TO THE EXTENT PROVIDED IN SECTION 10.1 OF THE LOAN
AGREEMENT.


17.           INAPPLICABLE PROVISIONS. IF ANY TERM, COVENANT OR CONDITION OF
THIS ASSIGNMENT IS HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT,
THIS ASSIGNMENT SHALL BE CONSTRUED WITHOUT SUCH INVALID, ILLEGAL OR
UNENFORCEABLE PROVISION, AND SO CONSTRUING THE REMAINING PROVISIONS OF THIS
ASSIGNMENT SHALL NOT BE DEEMED TO INVALIDATE OR RENDER SUCH REMAINING PROVISIONS
HEREOF UNENFORCEABLE, AND TO SUCH ENDS THE PROVISIONS HEREOF ARE DEEMED TO BE
SEVERABLE.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK. ASSIGNOR’S
SIGNATURE FOLLOWS ON NEXT PAGE.]

6


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Assignment has been duly executed by Assignor as of the
day and year first above written.

 

 

BEHRINGER HARVARD SOUTH RIVERSIDE, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

 

 

 

Gerald J. Reihsen, III, Secretary

 

[ASSIGNOR’S SIGNATURE IS NOTARIZED ON NEXT PAGE]


--------------------------------------------------------------------------------




ACKNOWLEDGMENT

State of __________  )

County of ________  )

I, __________________________, a Notary Public in and for the County and State
aforesaid, DO HEREBY CERTIFY that Gerald J. Reihsen, III, personally known to me
to be the secretary of BEHRINGER HARVARD SOUTH RIVERSIDE, LLC, a Delaware
limited liability company, and personally known to me to be the same person
whose name is subscribed to the foregoing instrument, appeared before me this
day in person and acknowledged that as such Secretary he signed and delivered
such instrument as his free and voluntary act and deed, and as the free and
voluntary act and deed of such limited liability company, for the uses and
purposes therein set forth.

Given under my hand and official seal this ____ day of _________, 2006.

___________________________________

Notary Public

My Commission Expires:    ________________________


--------------------------------------------------------------------------------




EXHIBIT A
LEGAL DESCRIPTION

PARCEL 1:

All that parcel of land, being that portion above the space excepted,
hereinafter defined, of that certain parcel of land in the County of Cook, State
of Illinois, bounded and described as follows:

That part of Lot 5 lying above a horizontal plane, the elevation of which is
25.70 feet above the Chicago City Datum lying North of a line which is the South
face of the Southerly columns of the 222 South Riverside Plaza Building extended
East to the Chicago River and West to the East line of the West 20 feet of Lot
6;

ALSO

That part of Lot 5 lying above a horizontal plane the elevation of which is
25.70 feet above the Chicago City Datum and that part of Lot 6 in Railroad
Companies’ Resubdivision of Blocks 62 to 76, both inclusive, Block 78, parts of
Blocks 61 and 77 and certain vacated streets and alleys in School
Section Addition to Chicago, a subdivision of Section 16, Township 39 North,
Range 14 East of the Third Principal Meridian, according to the plat of said
resubdivision recorded in the Recorder’s Office of Cook County, Illinois, on
March 29, 1924 in Book 188 of Plats at Page 16, as Document 8339751, said parcel
of land being bounded and described as follows:

Beginning at the Northeast corner of Lot 5 and running thence Southwardly along
the Easterly line of said Lot 5, a distance of 203.465 feet to an angle point in
said Easterly lot line; thence continuing Southwardly along said Easterly lot
line, a distance of 203.34 feet to the Southeast corner of said Lot 5; thence
West along the South line of said Lots 5 and 6, a distance of 336.0 feet to the
point of intersection of said South line of Lot 6 with the East line of the West
20 feet of said Lot 6; thence North along said East line of the West 20 feet of
Lot 6, a distance of 396.545 feet to its intersection of the North line of said
Lot 6; thence East along the North line of said Lot 6 and of said Lot 5, a
distance of 247.50 feet to the point of beginning;

EXCEPTING, however, from the parcel of land above described the respective
portions thereof lying below or beneath the level of the top of the finish floor
slab of the Mezzanine Floor of the 222 South Riverside Plaza Building and the
top of the finish floor slab of the plaza level between the circumscribing walls
of the Mezzanine of said building and the property line, being designated as
plus 17.50 feet and plus 32.50 feet, respectively, as shown on the transverse
section and longitudinal section of said building attached to Lease dated
January 15, 1969 and recorded January 31, 1969 as Document 20744919 and referred
to therein as Appendix ‘B’, which Section Plans are made a part of this
description, the elevation shown on said Section Plans have reference to Chicago
City Datum as existing on October 21, 1968, (excepting therefrom that part of
Lot 5 lying


--------------------------------------------------------------------------------




above a horizontal plane, the elevation of which is 25.70 feet above the Chicago
City Datum lying North of a line which is the South face of the Southerly
columns of the 222 South Riverside Plaza Building extended East to the Chicago
River and West to the East line of the West 20 feet of Lot 6; also excepting
therefrom the buildings and improvements located thereon).

PARCEL 2:

All that parcel of land, taken as a tract, being that portion above the space
excepted hereinafter, described as follows:

A parcel of land being that part of Lot 6 in Railroad Companies’ Resubdivision
lying below and extending downward from a horizontal plane at an elevation of
32.50 feet above Chicago City Datum, which is bounded and described as follows:

Commencing at the point of intersection of the South line of said Lot 6 with the
East line of the West 115.75 feet of said Lot 6, and running thence North along
said East line of the West 115.75 feet of Lot 6, a distance of 11.36 feet to an
intersection with a line which is 105.75 feet South from and parallel with the
Southerly face of the most Southerly row of columns supporting a multi-story
office building situated on said Lot 6, said point of intersection being the
point of beginning of said hereinafter described part of Lot 6; thence
continuing North along said East line of the West 115.75 feet of Lot 6, a
distance of 81.50 feet to an intersection with a line which is 24.25 feet South
from and parallel with said Southerly face of said most Southerly row of
columns; thence East along said last described parallel line, a distance of
18.25 feet to an intersection with the East line of the West 134.00 feet of said
Lot 6; thence South along said East line of the West 134.00 feet of Lot 6, a
distance of 81.50 feet to an intersection with said line which is 105.75 feet
South from and parallel with the Southerly face of said most Southerly row of
columns; and thence West along said last described parallel line, a distance of
18.25 feet to point of beginning;

Excepting however from the North 13.75 feet of said parcel of land that portion
thereof lying below or beneath the level of the top of the finished floor slab
of the ground floor of the 444 West Jackson building formerly known as
Mercantile Exchange Building which is at an elevation of 30.83 feet above
Chicago City Datum, and excepting from the South 18.00 feet of the North 31.75
feet of said parcel of land that portion thereof lying below or beneath the
level of the top of the finished floor slab of the ground floor of said building
which is at an elevation of 30.25 feet above Chicago City Datum, and excepting
from the remainder of said parcel of land that portion thereof lying below or
beneath the level of the top of the finished floor slab of the ground floor of
said building in said remainder which is at an elevation of 28.25 feet above
said Chicago City Datum (excepting therefrom the buildings and improvements
located thereon).

ALSO


--------------------------------------------------------------------------------




A parcel of land being that part of Lot 6 in said Railroad Companies’
Resubdivision lying below and extending downward from a horizontal plane at an
elevation of 32.50 feet above Chicago City Datum, which is bounded and described
as follows:

Commencing at the point of intersection of the South Line of said Lot 6 with the
East line of the West 161.00 feet of said Lot 6, and running thence North along
the East line of the West 161.00 feet of said Lot 6, a distance of 11.65 feet to
an intersection with a line which is 105.75 feet South from and parallel with
the Southerly face of the most Southerly row of columns supporting a multi-story
office building situated on Lot 6, said point of intersection being the point of
beginning for the hereinafter described part of Lot 6; thence continuing North
along the East line of the West 161.00 feet of Lot 6, a distance of 107.08 feet
to an intersection with a line which is 1.33 feet north from and parallel with
said Southerly face of said most Southerly row of columns; thence East along
said last described parallel line, a distance of 59.50 feet to an intersection
with the East line of the West 220.50 feet of said Lot 6; thence South along the
East line of the West 220.50 feet of said Lot 6, a distance of 25.58 feet to an
intersection with a line which is 24.25 feet South from and parallel with said
Southerly face of said most Southerly row of columns; thence East along said
parallel line and along said parallel line extended, a distance of 57.75 feet to
an intersection with the East line of the West 278.25 feet of said Lot 6; thence
South along said East line of the West 278.25 feet of Lot 6, a distance of 14.25
feet; thence West along a line perpendicular to the East line of the West 278.25
feet aforesaid, a distance of 45.25 feet to an intersection with the East line
of the West 233.00 feet of said Lot 6; thence South along said East line of the
West 233.00 feet of Lot 6, a distance of 17.00 feet; thence East along a line
perpendicular to the East line of the West 233.00 feet aforesaid, a distance of
45.25 feet to an intersection with said East line of the West 278.25 feet of Lot
6; thence South along the East line of the West 278.25 feet aforesaid, a
distance of 50.25 feet to an intersection with said line which is 105.75 feet
South from and parallel with the Southerly face of said most Southerly row of
columns; thence West along said parallel line, a distance of 117.25 feet to the
point of beginning;

EXCEPTING however from that part of said parcel of land lying West of the East
line of the West 259.79 feet of said Lot 6 that portion thereof lying below or
beneath the level of the top of the finished floor slab of the ground floor of
the 444 West Jackson building formerly known as Mercantile Exchange Building
which is at an elevation of 30.00 feet above Chicago City Datum, and excepting
from those portions of said parcel of land lying East of said East line of the
West 259.79 feet of said Lot 6 those portions thereof lying below or beneath the
level of the top of the finished floor slab of the ground floor of said building
which is at an elevation of 28.33 feet above Chicago City Datum, and excepting
from said parcel of land the West 1.25 feet of the North 1.33 feet thereof
occupied by a column and also excepting those parts thereof occupied by six
other columns of said most Southerly row of columns, each of which six columns,
measures 2.50 feet from East to West and extends 1.33 feet Southwardly into and
upon said premises from the most Northerly line thereof;

AND ALSO EXCEPTING from said Parcel 1 and Parcel 2 the respective portions
thereof taken by the National Railroad Passenger Corporation in condemnation
pursuant to the


--------------------------------------------------------------------------------




condemnation action filed in the United States District Court for the Northern
District of Illinois, Eastern Division, Case Number 89 C 1631, (excepting
therefrom the buildings and improvements located thereon).

PARCEL 3:

The property and space lying between horizontal planes which are 42.25 feet and
90.00 feet, respectively, above Chicago City Datum, and enclosed by planes
extending vertically upward from the surface of the earth, of a parcel of land
comprised of a part of Lot 6, and of a part of South Canal Street lying West of
and adjoining said Lot 6, in Railroad Companies’ Resubdivision of Blocks 62 to
76, both inclusive, Block 78, parts of Blocks 61 and 77, and certain vacated
streets and alleys in School Section Addition to Chicago, a subdivision of
Section 16, Township 39 North, Range 14 East of the Third Principal Meridian
which parcel of land is bounded and described as follows:

Beginning on the East line of the West 20 feet of Lot 6, at a point which is
0.938 feet North from the South line of said Lot 6, and running thence West
along a line perpendicular to the East line of the West 20 feet aforesaid, a
distance of 25.416 feet; thence North, parallel with the West line of said Lot
6, a distance of 101.083 feet; thence East along a line perpendicular to the
last described course, a distance of 25.416 feet to an intersection with the
East line of the West 20 feet of said Lot 6; and thence South along the East
line of the West 20 feet aforesaid, a distance of 101.083 feet to the point of
beginning together with the space in which to construct, use, maintain, repair,
replace or renew from time to time adequate columns and foundations for the
building contemplated by the present lease in the excepted space, as defined in
the existing Air Rights Lease dated January 15, 1969 and recorded January 31,
1969 as Document 20744919, all in Cook County, Illinois (excepting therefrom the
buildings and improvements located thereon).

PARCEL 4A:

Non-exclusive easements of use, ingress and egress and for other purposes as an
appurtenance to the estate and interest described as Parcels 1, 2 and 3 above,
created and granted by that certain Easement and Operating Agreement made by and
between LaSalle National Bank, as Trustee under Trust agreement dated
December 1, 1983 and known as Trust Number 107363 and Chicago Union Station
Company, a corporation of Illinois, dated April 19, 1989 and recorded April 19,
1989 as Document 89173341, in, over and across certain adjoining land more
particularly described therein, in Cook County, Illinois.

Supplement to Easement and Operating Agreement made by and between Chicago Union
Station Company and 222 Riverside Plaza Corporation recorded October 24, 2001 as
Document 0010994188.


--------------------------------------------------------------------------------




PARCEL 4B:

Easement for the benefit of Parcels 1, 2 and 3 as created by Easement and
Operating agreement recorded as Document 89173341 for: a) stairway, escalator,
passageway and corridor; b) emergency; c) ramp and loading dock and d) storage;
over part of Lot 5 lying 25.70 feet above Chicago City Datum, Lot 6, part of
Canal Street and the building and improvements located on the land and within
the air rights located below the air rights leased and demised pursuant to the
leases noted above and more particularly described on Exhibit ‘B’ attached
thereto.

Supplement to Easement and Operating Agreement made by and between Chicago Union
Station Company and 222 Riverside Plaza Corporation recorded October 24, 2001 as
Document 0010994188.

PARCEL 4C:

A non-exclusive appurtenant easement in favor of Parcels 1, 2 and 3 as created
by Deed of Easement dated January 16, 1990 and recorded January 31, 1990 as
Document 90047309 made by LaSalle National Bank, as Trustee under Trust
Agreement dated November 17, 1983 and known as Trust Number 107292 to Gateway IV
Joint Venture, an Illinois general partnership, LaSalle National Bank, as
Trustee under Trust Agreement dated December 1, 1983 and known as Trust Number
107361, LaSalle National Bank, as Trustee under Trust Agreement dated
December 1, 1983 and known as Trust Number 107362, and LaSalle National Bank, as
Trustee under Trust Agreement dated December 1, 1983 and known as Trust Number
107363 for the use of 1,100 public parking spaces in the garage, as defined
therein, with rights of ingress and egress and an easement for the purpose of
construction of such repairs or restoration for the period required to complete
such repairs or restoration on, over, and across the following described legal
description:

Lots 5, 6, 7, and 8 (except from said lots that part falling in alley) in Block
49 in School Section Addition to Chicago in Section 16, Township 39 North, Range
14 East of the Third Principal Meridian, in Cook County, Illinois.

As amended by First Amendment to Deed of Easement dated February 9, 1990, and
recorded October 9, 1990, as Document Number 90491486.

PARCEL 5:

Non-exclusive easements of use, ingress and egress, foundation, support and for
other purposes as an appurtenance to the estate and interest described as
Parcels 1, 2 and 3 above, created and granted by that certain Easement and
Operating Agreement made by and between Chicago Union Station Company and 222
South Riverside Fee, LLC and


--------------------------------------------------------------------------------




recorded October 24, 2001 as Document 0010994189 in, over and across certain
adjoining land more particularly described therein, in Cook County, Illinois.

Addresses:
222 S. Riverside Plaza, Chicago, IL
444 W. Jackson Blvd., Chicago, IL

PINs :

17-16-115-003-0000
17-16-115-004-0000
17-16-115-003-6030
17-16-115-003-6031
17-16-115-004-6003
17-16-115-004-6004


--------------------------------------------------------------------------------